Citation Nr: 1603155	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to August 31, 2010.   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

In a June 2014 decision, the Board granted entitlement to TDIU.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  An effective date of August 31, 2010, was assigned.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in a July 2015 Order, vacated the Board's decision to the extent that it denied entitlement to TDIU prior to August 31, 2010, and remanded this aspect of the claim for further consideration.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence indicates that the Veteran was engaged in substantially gainful employment prior to August 31, 2010. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU for the period prior to August 31, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  None is found by the Board.  Indeed, the Veteran's TDIU claim arises from his disagreement with the rating assigned for his underlying acquired psychiatric disorder claim.  The assignment of a TDIU and its effective date is a downstream issue.  Additional notice concerning the "downstream" rating and effective date elements of the claim is not required because the initial-intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  


VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted an evaluation from a private psychiatrist as well as his own statements in support of his claim.  

An examination addressing the Veteran's employability for the specified time period has not been obtained.  As will be discussed, the salient question is whether the Veteran's employment prior to August 31, 2010, equated to marginal and/or sheltered employment.  An examination is not needed to address this question.  Applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  See Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

In this case, for the entire period on appeal, the Veteran is in receipt of a 70 percent disability rating for an acquired psychiatric disorder.  Therefore, he meets the schedular criteria for TDIU.  Moreover, it has already been previously established that he met the requirements for TDIU, but only for the period since August 31, 2010, as evidence reflects that he was gainfully employed prior to that date.  The Veteran acknowledges that he was employed prior to August 2010, but argues such employment was not "substantially gainful" employment, as is contemplated by 38 C.F.R. § 4.16(a).  

38 C.F.R. § 4.16(a) establishes that "substantially gainful employment" is different from "marginal employment," and that a veteran is not required to show that he is "100 percent unemployable" in order to warrant TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While "marginal employment" is generally deemed to exist when a veteran's earned annual income does not exceed the poverty threshold established by the U.S. Department of Commerce, it may also be found on a factual basis when there are factors such as a family business or "sheltered workshop."  38 C.F.R. § 4.16(a).  

The term sheltered workshop is also not defined in the regulation applicable to TDIU.  However, the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities." Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed Jan. 30, 2013).

After a review of the evidence of record, the Board determines that TDIU is not warranted prior to August 31, 2010, as he was engaged in "substantially gainful employment" prior to that time.  The totality of evidence also fails show that this employment would fall under the aegis of a sheltered work environment.   Notably, the Veteran's last place of employment was as a crane operator for a steel company and, according to an April 2013 evaluation, he had been consistently employed with this company for approximately 18 years.  In a May 2007 evaluation, he specified that he worked as a crane operator, which he acknowledged was a "solitary job."  

The Board will not presume that such an occupation is isolated.  The function of a crane operator would certainly involve in a fairly solitary setting.  However, the safety aspects of crane operation would require at least some minimal level of personal interaction.  The Veteran himself has even acknowledged that he had a long track record with this company, and he attributed his tenure as a primary reason why he was retained despite arguing with some coworkers.  

Recognition is given to the opinion of a private psychiatrist, who stated in April 2013 that the Veteran's occupation should be considered a "sheltered work environment" and therefore only "marginal employment."  This statement, however, is baseless and is entirely inconsistent with the evidence of record.  Even if the Board were to presume that the Veteran performed solitary work, such does not equate to a sheltered workshop.  The Veteran successfully worked for many years in a job that required technical expertise and specialized training without the instruction or management of another.  The lives of his co-workers were often in his hands.  This job was clearly in the category of "substantially gainful employment."  If viewed any other way, most occupations that did not necessitate constant interaction with co-workers would be, by definition, "marginal employment."  

Indeed, although he describes it as solitary, would by its very nature require some level of interpersonal interaction.  Moreover, while some occupational restrictions were noted, he was nevertheless employed for 18 years.  Further, at his VA examination in November 2011, he attributed leaving his job to factors other than his service-connected psychiatric disability.  

Therefore, the Board determines that the Veteran was engaged in substantially gainful employment for the period prior to August 31, 2010.  As such, TDIU is not for application prior to this date.  


ORDER

TDIU for the period prior to August 31, 2010, is denied.   


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


